
	

116 HR 1837 : United States-Israel Cooperation Enhancement and Regional Security Act
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1837
		IN THE SENATE OF THE UNITED STATES
		July 24, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To make improvements to certain defense and security assistance provisions and to authorize
			 assistance for Israel, and for other purposes.
	
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the United States-Israel Cooperation Enhancement and Regional Security Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Enhanced Cooperation Between the United States and Israel
					Sec. 101. Coordinator of United States-Israel Research and Development.
					Sec. 102. Cooperation on directed energy capabilities.
					Sec. 103. Cooperation on cybersecurity.
					Sec. 104. Report on potential benefits and impact to the United States of establishing a joint
			 United States-Israel Cybersecurity Center of Excellence.
					Sec. 105. Cyber diplomacy officer.
					Sec. 106. United States Agency for International Development Memorandum-Israel enhanced
			 cooperation.
					Sec. 107. Cooperative projects among the United States, Israel, and developing countries.
					Sec. 108. Joint cooperative program related to innovation and high-tech for the Middle East region.
					Sec. 109. Sense of Congress on Eastern Mediterranean energy cooperation.
					Sec. 110. Cooperation on other matters.
					Title II—Security assistance for Israel
					Sec. 201. Findings.
					Sec. 202. Statement of policy.
					Sec. 203. Contingency plans to provide Israel with necessary defense articles and services.
					Sec. 204. Waiver for existing or imminent military threat to Israel.
					Sec. 205. Security assistance for Israel.
					Sec. 206. Joint assessment of quantity of precision guided munitions for use by Israel.
					Sec. 207. Transfer of precision guided munitions to Israel.
					Sec. 208. Sense of Congress on rapid acquisition and deployment procedures.
					Sec. 209. Extension of War Reserves Stockpile authority.
					Sec. 210. Eligibility of Israel for the strategic trade authorization exception to certain export
			 control licensing requirements.
					Sec. 211. Extension of loan guarantees to Israel.
					Sec. 212. Definition.
					Title III—Justice for United States Victims of Palestinian Terrorism
					Sec. 301. Short title.
					Sec. 302. Facilitation of the settlement of terrorism-related claims of nationals of the United
			 States.
					Sec. 303. Modification to consent of certain parties to personal jurisdiction.
					Title IV—Budgetary effects
					Sec. 401. Determination of budgetary effects.
				
			IEnhanced Cooperation Between the United States and Israel
			101.Coordinator of United States-Israel Research and Development
 (a)In generalThe President is encouraged to designate the Assistant Secretary of State for the Bureau of Oceans and International Environmental and Scientific Affairs to act as Coordinator of United States-Israel Research and Development (in this section referred to as the Coordinator).
 (b)Authorities and dutiesThe Coordinator, in conjunction with the heads of relevant Federal Government departments and agencies and in coordination with the Israel Innovation Authority, shall oversee civilian science and technology programs on a joint basis with Israel.
 (c)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Coordinator shall submit to the appropriate congressional committees a report on the implementation of this section.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Science, Space, and Technology of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Commerce, Science, and Transportation of the Senate.
					102.Cooperation on directed energy capabilities
				(a)Authority
 (1)In generalThe Secretary of Defense, upon request of the Ministry of Defense of Israel and with the concurrence of the Secretary of State, is authorized to carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish directed energy capabilities that address threats to the United States, deployed forces of the United States, or Israel. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects sensitive information and the national security interests of the United States and the national security interests of Israel.
 (2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of Defense submits to the appropriate congressional committees a report setting forth the following:
 (A)A memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents.
 (B)A certification that the memorandum of agreement— (i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;
 (ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and
 (iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds.
							(b)Support in connection with activities
 (1)In generalThe Secretary of Defense is authorized to provide maintenance and sustainment support to Israel for the directed energy capabilities research, development, test, and evaluation activities authorized in subsection (a)(1). Such authority includes authority to install equipment necessary to carry out such research, development, test, and evaluation.
 (2)ReportThe support described in paragraph (1) may not be provided until 15 days after the Secretary of Defense submits to the appropriate congressional committees a report setting forth a detailed description of the support to be provided.
 (3)Matching contributionThe support described in paragraph (1) may not be provided unless the Secretary of Defense certifies to the appropriate congressional committees that the Government of Israel will contribute to such support—
 (A)an amount equal to not less than the amount of support to be so provided; or (B)an amount that otherwise meets the best efforts of Israel, as mutually agreed to by the United States and Israel.
 (c)Lead agencyThe Secretary of Defense shall designate an appropriate research and development entity of a military department as the lead agency of the Department of Defense in carrying out this section.
 (d)Semiannual reportThe Secretary of Defense shall submit to the appropriate congressional committees on a semiannual basis a report that contains a copy of the most recent semiannual report provided by the Government of Israel to the Department of Defense pursuant to subsection (a)(2)(B)(iii).
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate.
					103.Cooperation on cybersecurity
				(a)Grant program
 (1)EstablishmentThe Secretary, in accordance with the agreement entitled the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, dated May 29, 2008 (or successor agreement), and the requirements specified in paragraph (2), shall establish a grant program at the Department to support—
 (A)cybersecurity research and development; and (B)demonstration and commercialization of cybersecurity technology.
						(2)Requirements
 (A)ApplicabilityNotwithstanding any other provision of law, in carrying out a research, development, demonstration, or commercial application program or activity that is authorized under this section, the Secretary shall require cost sharing in accordance with this paragraph.
						(B)Research and development
 (i)In generalExcept as provided in clause (ii), the Secretary shall require not less than 50 percent of the cost of a research, development, demonstration, or commercial application program or activity described in subparagraph (A) to be provided by a non-Federal source.
 (ii)ReductionThe Secretary may reduce or eliminate, on a case-by-case basis, the percentage requirement specified in clause (i) if the Secretary determines that such reduction or elimination is necessary and appropriate.
 (C)Merit reviewIn carrying out a research, development, demonstration, or commercial application program or activity that is authorized under this section, awards shall be made only after an impartial review of the scientific and technical merit of the proposals for such awards has been carried out by or for the Department.
 (D)Review processesIn carrying out a review under subparagraph (C), the Secretary may use merit review processes developed under section 302(14) of the Homeland Security Act of 2002 (6 U.S.C. 182(14)).
 (3)Eligible applicantsAn applicant shall be eligible to receive a grant under this subsection if the project of such applicant—
 (A)addresses a requirement in the area of cybersecurity research or cybersecurity technology, as determined by the Secretary; and
 (B)is a joint venture between— (i) (I)a for-profit business entity, academic institution, National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)), or nonprofit entity in the United States; and
 (II)a for-profit business entity, academic institution, or nonprofit entity in Israel; or (ii) (I)the Federal Government; and
 (II)the Government of Israel. (4)ApplicationsTo be eligible to receive a grant under this subsection, an applicant shall submit to the Secretary an application for such grant in accordance with procedures established by the Secretary, in consultation with the advisory board established under paragraph (5).
					(5)Advisory board
 (A)EstablishmentThe Secretary shall establish an advisory board to— (i)monitor the method by which grants are awarded under this subsection; and
 (ii)provide to the Secretary periodic performance reviews of actions taken to carry out this subsection.
 (B)CompositionThe advisory board established under subparagraph (A) shall be composed of three members, to be appointed by the Secretary, of whom—
 (i)one shall be a representative of the Federal Government; (ii)one shall be selected from a list of nominees provided by the United States-Israel Binational Science Foundation; and
 (iii)one shall be selected from a list of nominees provided by the United States-Israel Binational Industrial Research and Development Foundation.
 (6)Contributed fundsNotwithstanding any other provision of law, the Secretary may accept or retain funds contributed by any person, government entity, or organization for purposes of carrying out this subsection. Such funds shall be available, subject to appropriation, without fiscal year limitation.
 (7)ReportNot later than 180 days after the date of completion of a project for which a grant is provided under this subsection, the grant recipient shall submit to the Secretary a report that contains—
 (A)a description of how the grant funds were used by the recipient; and (B)an evaluation of the level of success of each project funded by the grant.
 (8)ClassificationGrants shall be awarded under this subsection only for projects that are considered to be unclassified by both the United States and Israel.
 (b)TerminationThe grant program and the advisory board established under this section terminate on the date that is 7 years after the date of the enactment of this Act.
 (c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section. Such requirements shall be carried out using amounts otherwise authorized.
 (d)DefinitionsIn this section— (1)the term cybersecurity research means research, including social science research, into ways to identify, protect against, detect, respond to, and recover from cybersecurity threats;
 (2)the term cybersecurity technology means technology intended to identify, protect against, detect, respond to, and recover from cybersecurity threats;
 (3)the term cybersecurity threat has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (enacted as title I of the Cybersecurity Act of 2015 (division N of the Consolidated Appropriations Act, 2016 (Public Law 114–113)));
 (4)the term Department means the Department of Homeland Security; and (5)the term Secretary means the Secretary of Homeland Security.
					104.Report on potential benefits and impact to the United States of establishing a joint United
			 States-Israel Cybersecurity Center of Excellence
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report examining the potential benefits and impact to the United States of establishing a joint United States-Israel Cybersecurity Center of Excellence based in the United States and Israel to leverage the experience, knowledge, and expertise of institutions of higher education (as such term is defined in subsection (a) or (b) of section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), private sector entities, and government entities in the area of cybersecurity and protection of critical infrastructure (as such term is defined in subsection (e) of section 1016 of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c; enacted in title X of the USA PATRIOT Act (Public Law 107–56))).
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Homeland Security of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate.
 105.Cyber diplomacy officerThe Secretary of State is encouraged to appoint a qualified individual to assume the role of cyber diplomacy officer at the United States Embassy in Israel.
			106.United States Agency for International Development Memorandum-Israel enhanced cooperation
 (a)Statement of policyIt should be the policy of the United States Agency for International Development to cooperate with Israel in order to advance common goals across a wide variety of sectors, including energy, agriculture and food security, democracy, human rights and governance, economic growth and trade, education, environment, global health and water and sanitation.
 (b)Memorandum of understandingThe Secretary of State, acting through the Administrator of the United States Agency for International Development, is authorized to enter into memoranda of understanding with Israel in order to advance common goals on energy, agriculture and food security, democracy, human rights and governance, economic growth and trade, education, environment, global health and water sanitation with a focus on strengthening mutual ties and cooperation with nations throughout the world.
 107.Cooperative projects among the United States, Israel, and developing countriesSection 106(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151d) is amended to read as follows:
				
 (f)There are authorized to be appropriated $2,000,000 for each of fiscal years 2020 through 2024 to finance cooperative projects among the United States, Israel, and developing countries that identify and support local solutions to address sustainability challenges relating to water resources, agriculture, and energy storage, including for the following activities:
 (1)Establishing public-private partnerships. (2)Supporting the identification, research, development testing, and scaling of innovations that focus on populations that are vulnerable to environmental and resource-scarcity crises, such as subsistence farming communities.
 (3)Seed or transition-to-scale funding, publicity and marketing promotional support, or mentorship and partnership brokering support.
 (4)Acceleration of demonstrations or applications of local solutions to sustainability challenges, or the further refinement, testing, or implementation of innovations that have previously effectively addressed sustainability challenges..
			108.Joint cooperative program related to innovation and high-tech for the Middle East region
 (a)Sense of CongressIt is the sense of Congress that— (1)the United States should help foster cooperation in the Middle East region by financing and, where appropriate, cooperating in projects related to innovation and high-tech; and
 (2)such projects should— (A)contribute to development and the quality of life in the Middle East region through the application of research and technology; and
 (B)contribute to Arab-Israeli cooperation by establishing strong working relationships that last beyond the life of such projects.
 (b)EstablishmentThe Secretary of State, acting through the Administrator of the United States Agency for International Development, is authorized to seek to establish a program between the United States, Israel, Egypt, Jordan, Morocco, Tunisia, Lebanon, and the West Bank and Gaza Strip to provide for cooperation in the Middle East region by financing and, where appropriate, cooperating in, projects related to innovation and high-tech.
 (c)Project requirementsEach project carried out under the program established by subsection (b)— (1)shall include participation from at least one entity of Israel and one entity of Egypt, Jordan, Morocco, Tunisia, Lebanon, and the West Bank and Gaza Strip; and
 (2)should include participation from a total of three or more such entities to the maximum extent practicable.
 109.Sense of Congress on Eastern Mediterranean energy cooperationIt is the sense of Congress that cooperation between the United States and Israel for the purpose of research and development of energy sources would be in the national interests of not only the United States and Israel, but also of the other nations in the Eastern Mediterranean and North Africa with similar natural gas finds.
			110.Cooperation on other matters
 (a)United States-Israel Energy CenterThere is authorized to be appropriated to the Secretary of Energy $4,000,000 for each of the fiscal years 2020, 2021, and 2022 to carry out the activities of the United States-Israel Energy Center established pursuant to section 917(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(d)).
 (b)United States-Israel Binational Industrial Research and Development FoundationIt is the sense of Congress that grants to promote covered energy projects conducted by or in conjunction with the United States-Israel Binational Industrial Research and Development Foundation should continue to be funded at not less than $2,000,000 annually under section 917(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)).
				(c)United States-Israel cooperation on energy, water, homeland security, agriculture, and alternative
 fuel technologiesSection 7 of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8606) is amended by adding at the end the following:
					
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for each of the fiscal years 2020, 2021, and 2022..
 (d)Annual policy dialogueIt is the sense of Congress that the Department of Transportation and Israel’s Ministry of Transportation should engage in an annual policy dialogue to implement the 2016 Memorandum of Cooperation signed by the Secretary of Transportation and the Israeli Minister of Transportation.
 (e)Cooperation on space exploration and science initiativesThe Administrator of the National Aeronautics and Space Administration shall continue to work with the Israel Space Agency to identify and cooperatively pursue peaceful space exploration and science initiatives in areas of mutual interest, taking all appropriate measures to protect sensitive information, intellectual property, trade secrets, and economic interests of the United States.
				(f)United States-Israel Binational Agricultural Research and Development Fund
 (1)In generalSection 1458(e)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3291(e)(2)) is amended—
 (A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)include food and nutrition research and development and the commercialization of the best practices identified through such research and development..
 (2)Authorization of appropriationsThere are authorized to be appropriated to carry out subparagraph (C) of section 1458(e)(2) of the National Agricultural Research, Extension, and Teaching Policy Act of 1977, as added by paragraph (1)(C), $7,000,000 for each of the fiscal years 2020, 2021, and 2022.
					(3)Report
 (A)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the appropriate congressional committees a report on activities of the United States-Israel Binational Agricultural Research and Development Fund under section 1458(e) of the Food and Agriculture Act of 1977 (7 U.S.C. 3291(e)).
 (B)Appropriate congressional committees definedIn this paragraph, the term appropriate congressional committees means— (i)the Committee on Foreign Affairs and the Committee on Agriculture of the House of Representatives; and
 (ii)the Committee on Foreign Relations and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
							(g)Research and development cooperation relating to desalination technology
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the White House Office of Science and Technology Policy shall submit to the appropriate congressional committees a report on research and development cooperation with international partners, such as the State of Israel, in the area of desalination technology as required under section 9(b)(3) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note).
 (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Natural Resources of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate. (h)Research and treatment of posttraumatic stress disorderIt is the sense of Congress that the Secretary of Veterans Affairs should seek to explore collaboration between the Mental Illness Research, Education and Clinical Centers and Centers of Excellence and Israeli institutions with expertise in researching and treating posttraumatic stress disorder.
				(i)Development of health technologies
 (1)In generalThere are authorized to be appropriated to the Secretary of Health and Human Services $2,000,000 for each of fiscal years 2020, 2021, and 2022 to establish a bilateral cooperative program with Israel for the development of health technologies, including health technologies described in paragraph (2), with an emphasis on collaboratively advancing the use of technology, personalized medicine, and data in relation to aging.
 (2)Types of health technologiesThe health technologies described in this paragraph may include technologies such as artificial intelligence, biofeedback, sensors, monitoring devices, and kidney care.
					(j)Office of International Programs of the Food and Drug Administration
 (1)In generalIt is the sense of Congress that the Commissioner of the Food and Drug Administration should seek to explore collaboration with Israel through the Office of International Programs.
					(2)Report
 (A)In generalNot later than 1 year after the date of the enactment of this Act, the Commissioner, acting through the head of the Office of International Programs, shall submit to the appropriate congressional committees a report on the benefits to the United States and to Israel of opening an office in Israel for the Office of International Programs.
 (B)Appropriate congressional committees definedIn this paragraph, the term appropriate congressional committees means— (i)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of Representatives; and
 (ii)the Committee on Foreign Relations and the Committee on Health, Education, Labor, and Pensions of the Senate.
 (k)Sense of Congress on United States-Israel economic cooperationIt is the sense of Congress that— (1)the United States-Israel economic partnership has achieved great tangible and intangible benefits to both countries and is a foundational component of the strong alliance;
 (2)science and technology innovations present promising new frontiers for United States-Israel economic cooperation, particularly in light of widespread drought, cybersecurity attacks, and other major challenges impacting the United States; and
 (3)the President should regularize and expand existing forums of economic dialogue with Israel and foster both public and private sector participation.
					IISecurity assistance for Israel
 201.FindingsCongress makes the following findings: (1)On September 14, 2016, the United States and Israel signed a 10-year Memorandum of Understanding reaffirming the importance of continuing annual United States military assistance to Israel and cooperative missile defense programs in a way that enhances Israel’s security and strengthens the bilateral relationship between the two countries.
 (2)The 2016 Memorandum of Understanding reflected United States support of Foreign Military Financing (FMF) grant assistance to Israel over the 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028. Such FMF grant assistance would equal $3.3 billion annually, totaling $33 billion.
 (3)The 2016 Memorandum of Understanding also reflected United States support for funding for cooperative programs to develop, produce, and procure missile, rocket and projectile defense capabilities over a 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028 at a level of $500 million annually, totaling $5 billion.
 202.Statement of policyIt is the policy of the United States to provide assistance to the Government of Israel in order to help enable Israel to defend itself by itself and develop long-term capacity, primarily through the acquisition of advanced capabilities that are available from the United States.
			203.Contingency plans to provide Israel with necessary defense articles and services
 (a)In generalThe President, acting through the Secretary of Defense and in consultation with the Secretary of State, shall establish and update as appropriate contingency plans to provide Israel with defense articles and services that are determined by the Secretary of Defense to be necessary for the defense of Israel.
 (b)Congressional briefingNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense, in consultation with the Secretary of State, shall brief the appropriate congressional committees on the status of the contingency plans required under subsection (a).
 204.Waiver for existing or imminent military threat to IsraelSection 38 of the Arms Export Control Act is amended by adding at the end the following:  (l)Waiver for existing or imminent military threat to Israel (1)In generalUpon receiving information that Israel is under an existing or imminent threat of military attack, the President may waive the requirements of this Act and direct the immediate transfer to Israel of such defense articles or services the President determines to be necessary to assist Israel in its defense against such threat. Amounts obligated or expended to carry out this paragraph shall not be subject to any limitation in law, or provision of any bilateral agreement, relating to the amount of United States assistance authorized to be made available to Israel.
 (2)Notification requiredAs soon as practicable after a transfer of defense articles or services pursuant to the authority provided by paragraph (1), the President shall provide a notification in writing to Congress of the details of such transfer, consistent with the requirements of section 36 of this Act..
 205.Security assistance for IsraelSection 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114 Stat. 856) is amended—
 (1)in paragraph (1), by striking 2002 and 2003 and inserting 2020, 2021, 2022, 2023 and 2024; (2)in paragraph (2), by striking equal to— and all that follows and inserting not less than $3,300,000,000.; and
 (3)in paragraph (3), by striking Funds authorized and all that follows through later. and inserting Funds authorized to be available for Israel under subsection (b)(1) and paragraph (1) of this subsection for fiscal years 2020, 2021, 2022, 2023, and 2024 shall be disbursed not later than 30 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs for the respective fiscal year, or October 31 of the respective fiscal year, whichever is later..
				206.Joint assessment of quantity of precision guided munitions for use by Israel
 (a)In generalThe President, acting through the Secretary of Defense and in consultation with the Secretary of State, is authorized to conduct a joint assessment with the Government of Israel with respect to the matters described in subsection (b).
 (b)Matters describedThe matters described in this subsection are the following: (1)The quantity and type of precision guided munitions that are necessary for Israel to combat Hezbollah in the event of a sustained armed confrontation between Israel and Hezbollah.
 (2)The quantity and type of precision guided munitions that are necessary for Israel in the event of a sustained armed confrontation with other armed groups and terrorist organizations such as Hamas.
 (3)The resources the Government of Israel can plan to dedicate to acquire such precision guided munitions.
 (4)United States planning to assist Israel to prepare for the sustained armed confrontations described in paragraphs (1) and (2) as well as the ability of the United States to resupply Israel in the event of such confrontations described in paragraphs (1) and (2), if any.
					(c)Report
 (1)In generalNot later than 15 days after the date on which the joint assessment authorized under subsection (a) is completed, the Secretary of Defense shall submit to the appropriate congressional committees a report that contains the joint assessment.
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
					207.Transfer of precision guided munitions to Israel
 (a)In generalNotwithstanding section 514 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h), the President is authorized to transfer to Israel precision guided munitions from reserve stocks for Israel in such quantities as necessary for legitimate self-defense of Israel and is otherwise consistent with the purposes and conditions for such transfers under the Arms Export Control Act (22 U.S.C. 2751 et seq.).
 (b)CertificationExcept in the case of an emergency as determined by the President, not later than 5 days before making a transfer under subsection (a), the President shall certify to the appropriate congressional committees that the transfer of the precision guided munitions—
 (1)does not affect the ability of the United States to maintain a sufficient supply of precision guided munitions;
 (2)does not harm the combat readiness of the United States or the ability of the United States to meet its commitment to allies for the transfer of such munitions;
 (3)is necessary for Israel to counter the threat of rockets in a timely fashion; and (4)is in the national security interest of the United States.
 208.Sense of Congress on rapid acquisition and deployment proceduresIt is the sense of Congress that the President should prescribe procedures for the rapid acquisition and deployment of precision guided munitions for United States counterterrorism missions, or to assist an ally of the United States, including Israel, that is subject to direct missile threat.
			209.Extension of War Reserves Stockpile authority
 (a)Department of Defense Appropriations Act, 2005Subsection (d) of section 12001 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking after September 30, 2020 and inserting after September 30, 2025.
 (b)Foreign Assistance Act of 1961Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020 and inserting 2020, 2021, 2022, 2023, 2024, and 2025.
				210.Eligibility of Israel for the strategic trade authorization exception to certain export control
			 licensing requirements
 (a)FindingsCongress finds the following: (1)Israel has adopted high standards in the field of export controls.
 (2)Israel has declared its unilateral adherence to the Missile Technology Control Regime, the Australia Group, and the Nuclear Suppliers Group.
 (3)Israel is a party to— (A)the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare, signed at Geneva June 17, 1925; and
 (B)the Convention on the Physical Protection of Nuclear Material, adopted at Vienna on October 26, 1979.
 (4)Section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note) directs the President, consistent with the commitments of the United States under international agreements, to take steps so that Israel may be included in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, to the requirement for a license for the export, re-export, or in-country transfer of an item subject to controls under the Export Administration Regulations.
					(b)Report on eligibility for Strategic Trade Authorization exception
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the steps taken to include Israel in the list of countries eligible for the strategic trade authorization exception under section 740.20 (c) (1) of title 15, Code of Federal Regulations section, as required under 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note).
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
 211.Extension of loan guarantees to IsraelChapter 5 of title I of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to Israel—
 (1)in the matter preceding the first proviso, by striking September 30, 2020 and inserting September 30, 2025; and (2)in the second proviso, by striking September 30, 2020 and inserting September 30, 2025.
 212.DefinitionIn this title, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. IIIJustice for United States Victims of Palestinian Terrorism 301.Short titleThis title may be cited as the Justice for United States Victims of Palestinian Terrorism Act.
			302.Facilitation of the settlement of terrorism-related claims of nationals of the United States
 (a)Comprehensive process To facilitate the resolution of Anti-Terrorism Act claimsThe Secretary of State, in consultation with the Attorney General, shall, not later than 30 days after the date of enactment of this Act, develop and initiate a comprehensive process for the Department of State to facilitate the resolution and settlement of covered claims.
 (b)Elements of comprehensive processThe comprehensive process developed under subsection (a) shall include, at a minimum, the following:
 (1)Not later than 45 days after the date of enactment of this Act, the Department of State shall publish a notice in the Federal Register identifying the method by which a national of the United States, or a representative of a national of the United States, who has a covered claim, may contact the Department of State to give notice of the covered claim.
 (2)Not later than 120 days after the date of enactment of this Act, the Secretary of State, or a designee of the Secretary, shall meet (and make every effort to continue to meet on a regular basis thereafter) with any national of the United States, or a representative of a national of the United States, who has a covered claim and has informed the Department of State of the covered claim using the method established pursuant to paragraph (1) to discuss the status of the covered claim, including the status of any settlement discussions with the Palestinian Authority or the Palestine Liberation Organization.
 (3)Not later than 180 days after the date of enactment of this Act, the Secretary of State, or a designee of the Secretary, shall make every effort to meet (and make every effort to continue to meet on a regular basis thereafter) with representatives of the Palestinian Authority and the Palestine Liberation Organization to discuss the covered claims identified pursuant to paragraph (1) and potential settlement of the covered claims.
 (c)Report to CongressThe Secretary of State shall, not later than 240 days after the date of enactment of this Act, and annually thereafter for 5 years, submit to the Committee on the Judiciary and the Committee on Foreign Relations of the Senate and the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives a report describing activities that the Department of State has undertaken to comply with this section, including specific updates regarding paragraphs (2) and (3) of subsection (b).
 (d)Sense of CongressIt is the sense of Congress that— (1)covered claims should be resolved in a manner that provides just compensation to the victims;
 (2)covered claims should be resolved and settled in favor of the victim to the fullest extent possible and without subjecting victims to unnecessary or protracted litigation;
 (3)the United States Government should take all practicable steps to facilitate the resolution and settlement of all covered claims, including engaging directly with the victims or their representatives and the Palestinian Authority and the Palestine Liberation Organization; and
 (4)the United States Government should strongly urge the Palestinian Authority and the Palestine Liberation Organization to commit to good-faith negotiations to resolve and settle all covered claims.
 (e)DefinitionIn this section, the term covered claim means any pending action by, or final judgment in favor of, a national of the United States, or any action by a national of the United States dismissed for lack of personal jurisdiction, under section 2333 of title 18, United States Code, against the Palestinian Authority or the Palestine Liberation Organization.
				303.Modification to consent of certain parties to personal jurisdiction
 (a)Amendment to title 18Section 2334 of title 18, United States Code, is amended— (1)by striking subparagraphs (A) and (B) of subsection (e)(1) and inserting the following:
						
 (A)beginning on the date that is 180 days after the date of enactment of this subparagraph, makes, renews, promotes, or advances any application in order to obtain the same standing as a member state in the United Nations or any specialized agency thereof, or accepts such standing, outside an agreement negotiated between Israel and the Palestinians; or
 (B)beginning on the date that is 15 days after the date of enactment of the Justice for United States Victims of Palestinian Terrorism Act—
 (i)continues to maintain any office, headquarters, premises, or other facilities or establishments in the United States; or
 (ii)establishes or procures any office, headquarters, premises, or other facilities or establishments in the United States.; and
 (2)And by inserting after paragraph (2) the following:  (3)Defendant definedFor purposes of paragraph (1) of this subsection, the term defendant means—
 (A)the Palestinian Authority; (B)the Palestine Liberation Organization;
 (C)any organization or other entity that is a successor to or affiliated with the Palestinian Authority or the Palestine Liberation Organization; or
 (D)any organization or other entity— (i)identified in subparagraph (A), (B), or (C); and
 (ii)that self-identifies as, holds itself out to be, or carries out conduct in the name of, the State of Palestine or Palestine in connection with official business of the United Nations. (4)Exception for certain activities and locationsIn determining whether a defendant shall be deemed to have consented to personal jurisdiction under paragraph (1)(B), a court may not consider—
 (A)any office, headquarters, premises or other facility or establishment used exclusively for the purpose of conducting official business of the United Nations; or
 (B)any activity undertaken exclusively for the purpose of conducting official business of the United Nations.
 (5)Rule of constructionNotwithstanding any other law (including any treaty), any office, headquarters, premises, or other facility or establishment within the territory of the United States that is not specifically exempted by paragraph (4)(A) shall be considered to be in the United States for purposes of clauses (i) and (ii) of paragraph (1)(B)..
 (b)Prior consent not abrogatedThe amendments made by this section do not abrogate any consent deemed to have been given under section 2334(e) of title 18, United States Code, as in effect on the day before the date of enactment of this Act.
				IVBudgetary effects
 401.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, pro-vided that such statement has been submitted prior to the vote on passage.
			
	Passed the House of Representatives July 23, 2019.Cheryl L. Johnson,Clerk
